OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on December 18, 1963. On February 23, 1985 respondent pleaded guilty in the United States District Court for the Southern District of New York, to the charge of bribery of an Internal Revenue agent in violation of 18 USC § 201 (b). On February 28, 1985 respondent was sentenced to two years’ imprisonment and fined $10,000. The imposition of the prison term was suspended and respondent was placed on three years’ probation. As a condition of the probation, respondent was to perform 160 hours of community service during each year of the probationary period.
This Federal felony is cognizable in New York as bribery in the second degree (Penal Law § 200.00), a class D felony (see, Matter of Rosenberg, 83 AD2d 375; Matter of Phillips, 100 AD2d 69).
*138Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors-at-law forthwith. The relief sought by respondent is denied.
Mollen, P.J., Lazer, Mangano, Gibbons and Weinstein, JJ., concur.